Third District Court of Appeal
                               State of Florida

                        Opinion filed December 21, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-359
                         Lower Tribunal No. 92-27566C
                             ________________


                              Angelo Stripling,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Charles K. Johnson, Judge.

      Angelo Stripling, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SHEPHERD, LAGOA and FERNANDEZ, JJ.

      FERNANDEZ, J.

      Angelo Stripling appeals the trial court’s order denying his 3.850(b)(2)

motion for post-conviction relief, arguing he is entitled to resentencing in
conformance with chapter 2014-220, Laws of Florida, which has been codified in

sections 775.082, 921.1401, and 921.1402, Florida Statutes. We reverse and

remand for resentencing.

      Stripling was found guilty of first-degree murder following a jury trial and

in 1992 was sentenced to life in prison with a 25-year minimum mandatory.

Stripling was also found guilty of armed robbery for which he received a

consecutive life sentence with a 3-year minimum mandatory, and was found guilty

of shooting a deadly missile into a vehicle for which he received a concurrent 15-

year sentence.

      Stripling appealed his convictions and sentence, and this Court affirmed on

February 15, 1995. See Stripling v. State, 664 So. 2d 2 (Fla. 3d DCA 1995).

Stripling now claims he should be resentenced because he was a juvenile at the

time he committed the crime. Based on our recent decision in Neely v. State, no.

3d14-1052 (Fla. 3d DCA Nov. 30, 2016), Stripling is entitled to judicial review of

his sentence.

      We therefore reverse Stripling’s first-degree murder sentence and remand to

the trial court for resentencing under section 775.082(1)(b)(1), Florida Statutes

(2016), section 921.1401, Florida Statutes (2014), and section 921.1402, Florida

Statutes (2015).

      Reversed and remanded with directions.



                                        2
3